UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-5154


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

            v.

APOLINAR     SANTIAGO-ALBARRAN,    a/k/a    Apolinar        Santiago-
Lavarran,

                 Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:09-cr-00410-TDS-1)


Submitted:   May 10, 2011                        Decided:    June 1, 2011


Before KING and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.  Michael Francis Joseph, Terry Michael
Meinecke, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Apolinar Santiago-Albarran appeals his sentence of 84

months in prison after he pled guilty to possession with intent

to distribute 51.6 grams of cocaine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2006), and possession of a firearm in

furtherance       of    a    drug       trafficking    crime,      in    violation      of   18

U.S.C. § 924(c)(1)(A)(i) (2006).                       Santiago-Albarran’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting,            in     counsel’s      opinion,         there       are    no

meritorious grounds for appeal, but raising the issue of whether

the district court imposed an unreasonable term of imprisonment.

Santiago-Albarran was notified of his right to file a pro se

supplemental brief but has not done so.                      We affirm.

             We    review      a    sentence        under    a    deferential        abuse-of-

discretion standard.                Gall v. United States, 552 U.S. 38, 51

(2007).      The first step in this review requires us to ensure

that   the   district         court       committed     no       significant        procedural

error,    such     as       improperly      calculating          the    Guidelines     range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                              United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                             If the sentence is

procedurally       reasonable,             we   then    consider         the    substantive

reasonableness of the sentence imposed, taking into account the

totality     of   the       circumstances.           Gall,       552    U.S.   at    51.     On

                                                2
appeal, we presume that a sentence within a properly calculated

Guidelines range is reasonable.                          United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

               In     sentencing,           the        district     court        should     first

calculate       the       Guidelines         range        and     give     the       parties     an

opportunity          to     argue       for        whatever        sentence          they      deem

appropriate.          United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.     2007).           The    district         court    should        then    consider       the

relevant § 3553(a) factors to determine whether they support the

sentence      requested          by   either      party.         Id.      When       rendering    a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.       Carter, 564 F.3d at 328, 330.

               In    explaining        the     chosen      sentence,        the      “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority,”

but    when    the    judge       decides      simply       to    apply     the      Guidelines,

“doing    so    will       not    necessarily           require    lengthy       explanation.”

Rita    v.    United       States,     551     U.S.       338,    356    (2007).        While     a

district court must consider the statutory factors and explain

its    sentence,      it    need      not    explicitly          reference       §    3553(a)    or

discuss every factor on the record, particularly when it imposes



                                                   3
a   sentence        within      a   properly       calculated       Guidelines       range.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

               We    have       reviewed     the       record     and     conclude      that

Santiago-Albarran’s sentence is procedurally and substantively

reasonable, and the district court did not abuse its discretion

in sentencing him to 84 months in prison.                          The district court

properly determined his Guidelines range was 21 to 27 months for

the drug charge, plus a consecutive 60-month term on the firearm

charge.        After      hearing    from    the       parties,    the   district      court

considered relevant § 3553(a) factors, reasonably determined a

sentence      in    the    middle    of    the    Guidelines       range    on   the    drug

charge was appropriate, and adequately explained its decision.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We   therefore       affirm       the    district    court’s      judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                       If the client requests

that    a    petition      be   filed,     but    counsel       believes    that   such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                              Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions      are    adequately         presented    in     the   materials

                                             4
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    5